The Court:
The complaint filed in the Court of the Justice of the Peace was sufficient to uphold a judgment by the Justice, and sufficient in the absence of special demurrer to sustain the judgment of the Superior Court. (Carroll v. Carghill, 4 Cal. 121; O’Callahan v. Booth, 6 id. 63; Leining v. Gould, 13 id. 598; Stuart v. Landers, 16 id. 372; Watson v. Whitney, 23 id. 375.) As defendant entered by permission of plaintiff, he is estopped from denying her title. (Tewksbury v. Magraff, 33 Cal. 237; Bigelow on Estoppel, 350 and 381.) The judgment is for thirty-six dollars. Appellant argues with some elaboration (but we are not completely convinced) that this is about five dollars too much.
Judgment affirmed.